Case 1:19-cv-03397-WJM-KLM Document 1 Filed 12/03/19 USDC Colorado Page 1 of 4




                             IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.: ______


  Justin Meeks,

           Plaintiff,

  Global Trust Management LLC,

           Defendant.


                                             COMPLAINT


          For this Complaint, the Plaintiff, Justin Meeks, by undersigned counsel, states as follows:

                                           JURISDICTION

          1.      This action arises out of Defendant’s repeated violations of the Fair Debt

  Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) by the Defendant in their illegal

  efforts to collect a consumer debt.

          2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

          3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

  Defendant transacts business in this District and a substantial portion of the acts giving rise to

  this action occurred in this District.

                                               PARTIES

          4.      Plaintiff, Justin Meeks (“Plaintiff”), is an adult individual residing in Centennial,

  Colorado, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

          5.      Defendant Global Trust Management LLC (“Global”), is a Florida business entity

  with an address of 5840 West Cypress Street, Tampa, Florida 33607, operating as a collection

  agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
Case 1:19-cv-03397-WJM-KLM Document 1 Filed 12/03/19 USDC Colorado Page 2 of 4




                       ALLEGATIONS APPLICABLE TO ALL COUNTS

      A. The Debt

          6.     The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

  creditor (the “Creditor”).

          7.     The Debt arose from services provided by the Creditor which were primarily for

  family, personal or household purposes and which meets the definition of a “debt” under 15

  U.S.C. § 1692a(5).

          8.     The Debt was purchased, assigned or transferred to Global for collection, or

  Global was employed by the Creditor to collect the Debt.

          9.     The Defendant attempted to collect the Debt and, as such, engaged in

  “communications” as defined in 15 U.S.C. § 1692a(2).

      B. Global Engages in Harassment and Abusive Tactics

          10.    On or around July 26, 2019, Global called Plaintiff’s former landlord in an

  attempt to collect the Debt from Plaintiff.

          11.    Global left a voice message for Plaintiff’s former landlord stating that it was

  calling about a personal matter linked with Plaintiff’s name and social security number, and

  mentioned the file number.

          12.    Defendant’s actions caused Plaintiff a great deal of embarrassment and

  frustration.

      C. Plaintiff Suffered Actual Damages

          13.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

  Defendant’s unlawful conduct.

          14.    As a direct consequence of the Defendant’s acts, practices and conduct, the

  Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,
                                                   2
Case 1:19-cv-03397-WJM-KLM Document 1 Filed 12/03/19 USDC Colorado Page 3 of 4




  fear, frustration and embarrassment.

                                COUNT I
   VIOLATIONS OF THE FEDERAL FAIR DEBTCOLLECTION PRACTICES ACT - 15
                           U.S.C. § 1692, et seq.

            15.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint

  as though fully stated herein.

            16.   The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

  contacted third parties for purposes other than to confirm or correct location information.

            17.   The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

  communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

  bureau.

            18.   The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

  in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

  connection with the collection of a debt.

            19.   The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

  unfair and unconscionable means to collect a debt.

            20.   The foregoing acts and omissions of the Defendant constitute numerous and

  multiple violations of the FDCPA, including every one of the above-cited provisions.

            21.   The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully prays that judgment be awarded in his favor and

  against the Defendant as follows:

                  1.   Against the named Defendant, jointly and severally, awarding Plaintiff actual

                       damages pursuant to 15 U.S.C. § 1692k(a)(1);

                  2. Against each of the named Defendant, awarding Plaintiff statutory damages of

                                                    3
Case 1:19-cv-03397-WJM-KLM Document 1 Filed 12/03/19 USDC Colorado Page 4 of 4




                  $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

               3. Against the named Defendant, jointly and severally, awarding Plaintiff recovery

                  of his litigation costs of litigation and reasonable attorney’s fees pursuant to 15

                  U.S.C. § 1692k(a)(3);

               4. Granting Plaintiff such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS

  Dated: December 3, 2019

                                                      Respectfully submitted,

                                                      By /s/ Sergei Lemberg

                                                      Sergei Lemberg, Esq.
                                                      CT Bar No.: 425027
                                                      LEMBERG LAW LLC
                                                      43 Danbury Road, 3rd Floor
                                                      Wilton, CT 06897
                                                      Telephone: (203) 653-2250
                                                      Facsimile: (203) 653-3424
                                                      E-mail: slemberg@lemberglaw.com
                                                      Attorneys for Plaintiff

                                                      Plaintiff:
                                                      Justin Meeks
                                                      6565 S Syracuse Way #401
                                                      Centennial, CO 80111




                                                 4
